Citation Nr: 1749882	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO. 12-09 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hypertension, to include as due to in-service herbicide exposure.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1951 to March 1973, to include service in the Republic of Vietnam from August 1965 to September 1966 and January 1969 to January 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
 
In a June 2016 decision, the Board ordered a remand for additional development for the issues of entitlement to service connection for hypertension and entitlement to a TDIU. Such development has been completed and these matters are returned to the Board for further consideration. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required on his part.


REMAND

The Board finds that additional development is needed before the Veteran's claims on appeal are decided.

Hypertension

In its June 2016 remand, the Board instructed the AOJ to schedule the Veteran for a VA examination to determine if the Veteran's hypertension is etiologically related to military service. The Veteran was afforded a VA examination in June 2017. While the VA examiner opined that the Veteran's hypertension is not related to his active service, the examiner's opinion did not specifically address whether the Veteran's hypertension is etiologically related to his exposure to herbicides, to include Agent Orange. 

Hypertension is not listed under 38 C.F.R. § 3.309(e) as a condition for which presumptive service connection for herbicide exposure may be granted. Although ischemic heart disease has been added to the list of diseases presumed to be associated with a history of exposure to herbicide agents, VA has declined to extend that presumption to hypertension. See Diseases Associated with Exposure to Certain Herbicide Agents (Hairy Cell Leukemia and Other Chronic B-Cell Leukemias, Parkinson's Disease and Ischemic Heart Disease), 75 Fed. Reg. 53202, 53204 (Aug. 31, 2010). In December 2010, VA's Secretary reiterated that service connection for hypertension, among other diseases identified in the July 24, 2009, National Academy of Sciences (NAS) report, "Veterans and Agent Orange: Update 2008," was not warranted based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era. See Health Outcomes Not Associated With Exposure to Certain Herbicide Agents; Veterans and Agent Orange: Update 2008, 75 Fed. Reg. 81332, 81333 (Dec. 27, 2010 ). Based upon the findings in the NAS report, VA amended 38 C.F.R. § 3.309(e) for the express purpose of adding a Note clarifying that the term "ischemic heart disease" does not include hypertension. See 75 Fed. Reg. 53202, 53216 . 

The unavailability of presumptive service connection for a disability based on exposure to herbicides, however, does not preclude a veteran from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994). The NAS has concluded that there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension. See NAS, Institute of Medicine , Veterans & Agent Orange: Update 2010 (2011). Furthermore, the Secretary has noted that the NAS concluded in 2006 that there was limited or suggestive evidence of an association between exposure to herbicides and hypertension. See 75 Fed. Reg. 32,540, 32,549 (June 8, 2010). This category is defined to mean that evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence. See 75 Fed. Reg. 81,332, 81,333 (Dec. 27, 2010). 

Given the above, the Board finds that a VA medical opinion specifically addressing whether there is any etiologic relationship between the Veteran's hypertension and his exposure to herbicides in service is necessary.

TDIU

The Board notes that the Veteran's claim for a TDIU is inextricably intertwined with the issue of entitlement to service connection for hypertension, and so disposition of the issue is deferred. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on a veteran's claim for the second issue). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Send the Veteran's claims file to the June 2017 examiner (or a suitable medical professional if that examiner is unavailable) to obtain a medical opinion regarding the nature and etiology of the Veteran's hypertension. The Veteran's electronic claims file must be made available to the designated professional for review, and such review should be noted in the examination report. A complete rationale for any opinion expressed should be provided. If an opinion cannot be provided without resort to speculation, the examiner should state why an opinion cannot be provided, and whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

Following the review of the claims file, the examiner is requested to respond to the following:

Is it at least as likely as not (a 50 percent or greater possibility) that the Veteran's hypertension is related to his active service, to include as a result of herbicide exposure? 

In providing this opinion, the examiner should indicate consideration of the 2006 conclusion of the National Academy of Sciences (NAS) that found "limited or suggestive evidence of an association" between herbicide exposure and hypertension (notwithstanding that VA has not added hypertension to the list of conditions under 38 C.F.R. § 3.309 for which presumptive service connection due to Agent Orange exposure is available).

Additionally, the examiner must consider the Veteran's reports that while serving in Vietnam, he was prescribed medication for hypertension.

2. Thereafter, readjudicate the issues on appeal, to include the issue of entitlement to a TDIU. If the benefits sought on appeal remain denied, the Veteran should be furnished with a supplement statement of the case, given the opportunity to respond, and the case should be thereafter returned to the Board for further appellate review, if warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




